Citation Nr: 1456771	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a November 2014 appellate brief. The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a VA examination that is adequate for rating purposes. 

The Veteran states that he has a left shoulder injury as a result of service.  His August 1989 service entrance examination shows that he reported a history of broken bones.  The accompanying note shows he had a fracture of the left clavicle, age 14, no sequela, not considered disqualifying.  Examination of the upper extremities revealed no abnormality.  Service Treatment records are essentially negative for any left shoulder treatment during service.  At separation, occasional left shoulder pain was noted, as was the history of the preservice fracture.  It was not considered disabling and clinical evaluation of the upper extremities was reportedly normal.

The Veteran underwent a VA examination in September 2009.  The examiner opined that "it is less likely as not that the Veteran's claimed current left shoulder condition were caused by or permanently aggravated as a result of his military service."  As a rationale, the examiner stated that "it is found that the shoulder condition was pre service and no permanent aggravation has occurred."

The Board finds this opinion to be inadequate for rating purposes as it is predicated upon a finding that the Veteran entered service with a pre-existing disorder and was not of sound condition.  

Additionally, while the September 2009 VA examiner found that the Veteran had a normal left shoulder, the Veteran has since submitted treatment records from his chiropractor in which he was diagnosed with thoracic subluxation, left shoulder subluxation, and chronic shoulder arthritis.  Therefore, upon remand, the examiner and RO must consider this evidence.  It is unclear whether any of this pathology is in any way related to service or to the fracture of the clavicle noted to have occurred prior to entry into service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left shoulder disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The AOJ should also secure any outstanding, relevant VA medical records.

2. After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left shoulder disorder. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions. 

The examiner should identify all current left shoulder disorders.  It should be set out whether any left shoulder pathology found is related to the pre-service fracture of the clavicle.

For each diagnosis, the examiner should address the following:

a. Is it as least as likely as not that the Veteran's left shoulder disorder was incurred as a result of service or is otherwise causally or etiologically related to service?

b. The examiner may also opine as to whether the Veteran's left shoulder disorder clearly and unmistakably preexisted his period of service.  If such a finding is made, the examiner must cite to the relevant evidence that supports such a finding.  In making this determination, the examiner should discuss the Veteran's reported fracture at age 14; the statement of "no sequela" upon entry into service, and the normal clinical evaluation upon entry into service. 

c. If the examiner finds that the Veteran clearly and unmistakably had a left shoulder disorder that pre-existed service, he or she should state whether that disorder worsened in severity during or as a result of service and if that increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  If it is determined that current pathology is unrelated to the clavicle fracture, that too should be set out with appropriate reasoning.  If intercurrent injury to the shoulder is noted, that should be set out.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3. When the development requested has been completed, the AOJ should review the case on the basis of additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

